UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6329


LEE O. WILSON, JR.,

                Plaintiff – Appellant,

          v.

GENE JOHNSON, Director of Department of Corrections; DORIS
EWING,   Court   and   Legal   Supervisor; EDWARD   MEEKS,
Superintendent Cold Springs Work Center,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of    Virginia, at Alexandria.  Leonie M. Brinkema,
District Judge. (1:07-cv-00165-LMB-JFA)


Submitted:   June 24, 2010                 Decided:   June 30, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lee O. Wilson, Jr., Appellant Pro Se.      John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lee     O.   Wilson,     Jr.,       seeks    to    appeal     the      district

court’s    order     directing      the     parties      to     respond       to    whether

Wilson’s 42 U.S.C. § 1983 (2006) claim is moot.                          This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and     certain    interlocutory        and       collateral       orders,      28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan     Corp.,    337 U.S. 541,    545-46       (1949).         The   order

Wilson     seeks    to   appeal      is    neither       a     final     order      nor    an

appealable interlocutory or collateral order.                           Accordingly, we

dismiss the appeal for lack of jurisdiction.                           We dispense with

oral     argument    because       the    facts    and       legal     contentions        are

adequately       presented    in    the    materials          before    the     court     and

argument would not aid the decisional process.

                                                                                   DISMISSED




                                            2